Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Status of Claims
Claims 1, 3-6, 8-12 and 14-16 are currently pending
Claims 1 and 15 have been amended.
Claims 2, 7 and 13 have been cancelled.

Response to Arguments
Applicant’s arguments filed 4/8/2021 have been considered and are not persuasive. Applicant argues the Wu reference does not teach a plate-like substrate. Examiner disagrees. While Wu does not use the term plate-like explicitly, it is clear from Figs 1A and 1B of Wu that the substrate 3 shares similar plate like attributes to the substrate 6 shown in Figs 2 and 3 of the instant application. Both are flat facing rings with openings at the center for the shaft of the rotating target. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Daalmans (2003/0080728 newly cited by examiner).
Regarding claim 1, Wu teaches a device (Fig 1) configured to perform contactless distance and/or position determination (see [0014] radial and axial) of an electrically conductive measurement object (2B, see [0017] where 2B is necessarily conductive to create described change in flux), the device comprising: 
a movable object (1); 
a plate like substrate (3) having a passage through which the movable object extends (shown in 1A); and 
a sensor (combination of all elements on 3 and control circuit 7) configured to operate according to the inductive, capacitive or the eddy current principle (inductive [0014]), wherein the sensor comprises a measurement device (combination of elements 5) that is formed by at least two measurement elements (Fig 1A) which are spatially separated from each other (Fig 1B), wherein the measurement elements are configured on the substrate, wherein, during operation, the measurement 
Wu does not explicitly teach wherein the measurement elements comprise a) electrodes that are connected in parallel or b) coils that are connected in series.
Daalmans however teaches a similar device (Fig 3) including wherein the measurement elements are coils (32 and 33) that are connected in series (see [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu to include the series coils of Daalmans in order to increase sensitivity and reduce the effects of instability as suggested by Daalmans (see [0050]) thereby producing more accurate position measurements.

Regarding claim 4, Wu in view of Daalmans teaches the device according to claim 1, and Wu further teaches wherein the movable object is further configured as an actor or a positioning element (magnetic bearing assembly for positioning rotor, [0012]).

Regarding claim 5, Wu in view of Daalmans teaches the device according to claim 1, and Wu further teaches wherein the measurement elements are arranged concentrically relative to each other around the passage (Fig 1B where the circle intersecting each of 5 shares a center with aperture 3A).



Regarding claim 10, Wu in view of Daalmans teaches the device according to claim 1, and Wu further teaches wherein an electronic evaluation device is configured on a back side of the substrate or on a separate substrate (Fig 1A shows control circuit 7 separate from 3).

Regarding claim 15, Wu teaches a sensor (Fig 1A) configured to perform contactless position determination of an electrically conductive measurement object (1), the sensor comprising: a measurement device that is formed by at least two measurement elements (5) configured on a plate like substrate (3) which are spatially separated from each other (Fig 1B), wherein, during operation, the measurement object, when viewed in an axial direction, is positioned overlapping the measurement device (axial overlap shown in Fig 1A), and wherein the sensor is configured to determine the position of the measurement object in an axial direction (see [0018]).
Wu does not explicitly teach wherein the measurement elements comprise a) electrodes that are connected in parallel or b) coils that are connected in series.
Daalmans however teaches a similar device (Fig 3) including wherein the measurement elements are coils (32 and 33) that are connected in series (see [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu to include the series coils of Daalmans in order to increase sensitivity and reduce the effects of instability as suggested by Daalmans (see [0050]) thereby producing more accurate position measurements.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Tiapkin (2016/0356629 newly cited by examiner).
Regarding claim 1, Wu teaches a device (Fig 1) configured to perform contactless distance and/or position determination (see [0014] radial and axial) of an electrically conductive measurement object (2B, see [0017] where 2B is necessarily conductive to create described change in flux), the device comprising: 
a movable object (1); 
a plate like substrate (3) having a passage through which the movable object extends (shown in 1A); and 
a sensor (combination of all elements on 3 and control circuit 7) configured to operate according to the inductive, capacitive or the eddy current principle (inductive [0014]), wherein the sensor comprises a measurement device (combination of elements 5) that is formed by at least two measurement elements (Fig 1A) which are spatially separated from each other (Fig 1B), wherein the measurement elements are configured on the substrate, wherein, during operation, the measurement object, when viewed in an axial direction, is positioned overlapping the measurement device (Fig 1A showing overlap of 5 and 2B) on the movable object or is an integral component of the movable object and is configured to move therewith in the axial direction (see [0017] where position is determined by notches or bumps 8 formed on disk 2B), and wherein the sensor is configured to determine the distance and/or position of the measurement object in the axial direction (see [0018]).
Wu does not explicitly teach wherein the measurement elements comprise a) electrodes that are connected in parallel or b) coils that are connected in series.
Tiapkin however teaches a similar device (Fig 7) including wherein the measurement elements are electrodes (34) that are connected in parallel (Connections shown in Fig 7)


Regarding claim 15, Wu teaches a sensor (Fig 1A) configured to perform contactless position determination of an electrically conductive measurement object (1), the sensor comprising: a measurement device that is formed by at least two measurement elements (5) configured on a plate like substrate (3) which are spatially separated from each other (Fig 1B), wherein, during operation, the measurement object, when viewed in an axial direction, is positioned overlapping the measurement device (axial overlap shown in Fig 1A), and wherein the sensor is configured to determine the position of the measurement object in an axial direction (see [0018]).
Wu does not explicitly teach wherein the measurement elements comprise a) electrodes that are connected in parallel or b) coils that are connected in series.
Tiapkin however teaches a similar device (Fig 7) including wherein the measurement elements are electrodes (34) that are connected in parallel (Connections shown in Fig 7)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu to include the parallel sense electrodes of Tiapkin in order to increase the accuracy of the position detector as suggested by Tiapkin (see [0011-0012]).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Daalmans in view of Hoenicka (2012/0299585 previously cited by examiner).
Regarding claim 3, Wu in view of Daalmans teaches the device of claim 1, but does not explicitly teach wherein the substrate is configured as a printed circuit board or as a ceramic substrate. 

Regarding claim 3, Hoenicka however teaches a similar device (Fig 1) including wherein the substrate (1) is a ceramic substrate (see [0047]).
Regarding claim 16, Hoenicka however teaches a similar device (Fig 1) including wherein the substrate (1) includes a multilayer ceramic substrate (see [0047]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu in view of Daalmans to include the ceramic substrate of Hoenicka in order to increase durability and improve resistance to corrosion.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Daalmans in view of Okada (2013/0314077 previously cited by examiner).
Regarding claim 8, Wu in view of Daalmans teaches the device according to claim 1, but does not explicitly teach wherein the measurement elements have a geometry which is round, oval, or polygonal.
Okada however teaches a similar device (Fig 4) including wherein the geometry of the elements are round (Fig 12) or polygonal (Fig 11).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu in view of Daalmans to include the shaped coils of Okada to improve the inductive qualities of the coils and thereby increase the accuracy of the sensor. 

Regarding claim 9, Wu in view of Daalmans teaches the device of claim 1, but does not explicitly teach wherein at least one of the measurement elements is configured to be loaded with a direct 
Okada however teaches a similar device (Fig 4) including wherein the device further includes a temperature sensor (5) configured on the substrate (Fig 4, [0049]).
It would have been obvious to one of ordinary skill in the art to modify the device of Wu in view of Daalmans to include the temperature sensor of Okada in order to perform temperature compensation on the resulting measurements as suggested by Okada (see [0072]) and thereby increase the accuracy of the results. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Daalmans in view of Madsen (2016/0287804 previously cited by examiner).
Regarding claim 11, Wu teaches the device according to Claim 10, but not teach connection by flexible contact pins. 
Regarding claim 12, Wu does not teach flexible connectors.
Madsen however teaches a similar device (Fig 4) including connection by flexible contact pins (contact arms, see [0062]) and flexible connectors (flexible, [0062]). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu in view of Daalmans to include the circuitry and flexible connections of Madsen in order to save space resulting a device which requires less room to be mounted. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Daalmans in view of Hoenicka in further view of Werner (4,523,382 as cited by applicant).
Regarding claim 14 Wu in view of Hoenicka teaches the device according to Claim 3, but does not explicitly teach a spring element; and an actor having a stop, wherein the substrate or the sensor is 
Werner however teaches a similar device (Fig 1) including wherein a spring element (6); and an actor having a stop (8), wherein the substrate or the sensor is configured to be pressed by the spring element against the stop in the actor housing (1) so that the substrate or the sensor has a fixed position (shown in Fig 1).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Wu in view of Daalmans in view of Hoenicka to include the spring fixing of Werner in order to stabilize the conductor being measured resulting in more consistent measurements and less movement by the conductor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863